Ex 99.1 CONTACT:Investor Relations (214) 792-4415 SOUTHWEST AIRLINES REPORTS FEBRUARY TRAFFIC DALLAS, TEXAS – March 7, 2011 Southwest Airlines Co. (NYSE: LUV) announced today that the Company flew 5.6 billion revenue passenger miles (RPMs) in February 2011, a 13.0 percent increase from the 5.0 billion RPMs flown in February 2010.Available seat miles (ASMs) increased 8.6 percent to 7.3 billion from the February 2010 level of 6.8 billion.The load factor for the month was 76.9 percent, compared to 73.9 percent for the same period last year.For February 2011, passenger revenue per ASM is estimated to have increased in the eight to nine percent range compared to February 2010. For the first two months of 2011, Southwest flew 11.9 billion RPMs, compared to 10.5 billion RPMs flown for the same period in 2010, an increase of 13.1 percent.Available seat miles increased 8.0 percent to 15.5 billion from the 2010 level of 14.4billion.The year-to-date load factor was 76.4 percent, compared to 72.9 percent for the same period last year. This release, as well as past news releases on Southwest, are available online at southwest.com. /more SOUTHWEST AIRLINES CO. PRELIMINARY COMPARATIVE TRAFFIC STATISTICS FEBRUARY CHANGE Revenue passengers carried % Enplaned passengers % Revenue passenger miles (000) % Available seat miles (000) % Load factor % % 3.0 pts. Average length of haul % Trips flown % YEAR-TO-DATE CHANGE Revenue passengers carried % Enplaned passengers % Revenue passenger miles (000) % Available seat miles (000) % Load factor % % 3.5 pts. Average length of haul % Trips flown % ***
